Citation Nr: 0928685	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-07 172	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk





INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from 
December 1941 to March 1946.  He died in August 2003, and the 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
benefit sought on appeal.  As will be further discussed 
below, the RO conducted a new and material evidence analysis 
and then denied the claim on the merits; however, it is the 
Board's judgment that the current appeal is properly 
construed as stemming from the February 2005 rating decision.  
Thus, there was no prior final denial, and the appellant need 
not submit new and material evidence to reopen the claim.  
See 38 U.S.C.A. §§ 5108, 7105 (West 2002).

During the Veteran's lifetime, service connection had been 
granted for the following:  phthisis bulbi, left, with 
moderate cosmetic defect and retained foreign bodies in soft 
parts of face, nose, and skull; negative vision of the left 
eye, and 20/20 right eye, referred to on appeal as phthisis 
bulbi.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008). 

The issue of entitlement to service connection for the cause 
of the Veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




REMAND

In January 2004, June 2004 and February 2005 the RO issued 
rating decisions denying service connection for the cause of 
the Veteran's death.  The RO generally found that the cause 
of the Veteran's death was not related to service.  In 
January 2006, the appellant submitted a letter to the RO 
which expressed her disagreement with the decision.  The 
letter specifically requested that the RO "kindly revise 
[its] denial decision in favor of [her] claim for an 
immediate grant of VA-DIC or dependency and indemnity 
compensation."  Construing the appellant's written 
submission in the most favorable light under principles of 
'liberal construction' and 'interpretive doubt,' the Board 
finds that the letter constituted her intent to pursue an 
appeal.  See Myers v. Principi, 16 Vet. App. 228, 235 (2002).  
The RO, however, treated the February 2005 decision as final, 
and denied the claim in May 2007 for no new and material 
evidence.  The most recent rating decision from October 2007, 
however, reopened the appellant's claim, and then denied it 
on the merits.  The claim was, nevertheless, adjudicated on 
the merits, so there was no prejudice to the appellant 
regarding the appellate status of her claim.  The appellant 
was issued a statement of the case in February 2008.  

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that his 100 percent service-
connected phthisis bulbi, left eye substantially or 
materially contributed to the cause of his death.  Following 
a review of the record, the Board finds that additional 
evidentiary development is necessary before deciding the 
appellant's claim.

The Veteran's service treatment records (STRs) indicate that 
he had a left supra orbital eye wound.  A clinical record 
noted the Veteran had total left eye blindness, caused by 
shrapnel. 

In a July 1949 rating decision the Veteran was initially 
granted service connection for what is characterized on 
appeal as phthisis bulbi, left eye and was also granted 
special monthly compensation for loss of use of one eye 
having only light perception.  Following numerous requests 
and denials for an increased rating, in June 2000 the Veteran 
was awarded a rating of 100 percent. 

The death certificate, dated August 11, 2003, reflects that 
the immediate cause of the Veteran's death was hypostatic 
pneumonia, with cancer of the left eye as an antecedent 
cause. 

In connection with her DIC claim, the appellant has submitted 
various private records documenting the Veteran's treatment 
as well as letters detailing her contentions.  Specifically, 
she submitted a medical certificate dated in October 2003 
from Santiago G. Urmaza, Jr., M.D. noting myopic degeneration 
OD, Phthisis Bulbi (Anophthalmus) OS with Bacterial 
infection.  X-ray and CT scan reports from Dagupan Doctors 
VillaFlor Memorial Hospital dated in August 2003, just prior 
to the Veteran's death, included reference to the Veteran's 
Phthisis bulbi, O.S.  In a November 2003 statement in support 
of claim the appellant asserted there was a relationship 
between the Veteran's headaches and his left eye disability.  
In May 2004, the appellant submitted a letter contending that 
the Veteran suffered from his left eye injury for 57 years, 
and that this had become carcinoma, and affected his right 
eye.  In her November 2007 notice of disagreement, the 
appellant characterized the phthisis bulbi, as an infectious 
disease due to mycobacterium that was cancerous.  In a March 
2008 appeal the appellant asserted that the Veteran's injury 
resulted in damaged tissues, which produced debilitating 
effects, and became cancerous subsequent to exposure to 
sodium thiosulfate and hygroscopic crystalline.  She added 
that during the Veteran's lifetime the damaged left eye 
produced "wasting material because of decaying." 

A medical opinion dated in October 2007 by Mervin Guzman, 
M.D., is of record, and was considered by the RO as new and 
material evidence in issuing its October 2007 decision.  Dr. 
Guzman's opinion first noted that the Veteran had sustained a 
left eye shrapnel injury in December 1941, which blinded his 
left eye.  It further noted that the Veteran was 100 percent 
service connected before his death.  Dr. Guzman stated that 
the Veteran's death causing condition was hypostatic 
pneumonia due to cancer of the left eye.  He then concluded 
that the Veteran's left eye produced debilitating effects, 
and asserted that "damage[d] tissues of [the Veteran's] left 
eye . . . [were] cancerous [because] . . . he was exposed to 
a severe sodioum[sic] thiosulfate and hygroscopic crystalline 
salt."  Dr. Guzman opined that the Veteran's death causing 
condition of hypostatic pneumonia and cancer of the left eye 
were etiologically related to his service-connected left eye 
injury.  The Board observes that this opinion does not 
provide the required degree of medical certainty and 
reasoning to form the basis of a service-connection grant for 
cause of death; however, it raises an etiological theory 
which suggests that further medical evidence is necessary.

The Board observes that a VA opinion was not obtained with 
regard to the question of a relationship between the 
Veteran's cause of death and his service-connected 
disability.  Following a complete review of the record, the 
Board finds that there is insufficient evidence upon which to 
render a decision on the appellant's claim of service 
connection for the cause of the Veteran's death.  In this 
case, because there is a reasonable possibility that a VA 
opinion would substantiate the claim, a VA opinion regarding 
whether the Veteran's service connected disability caused or 
substantially contributed to the cause of death should be 
obtained.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. Mar. 
28, 2008).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently determined in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a 
claim for DIC, VA must perform a different analysis depending 
upon whether a veteran was service connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a DIC case must include 
(1) a statement of the conditions, if any, for which the 
Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a claim for service connection for 
the cause of the Veteran's death based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service connected.  This notice 
was not provided to the appellant.  Therefore, upon remand, 
the appellant should also be provided the appropriate notice 
pursuant to Hupp.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran VCAA notice 
regarding her DIC claim in compliance with 
Hupp.  Specifically, the notice must 
include (1) a statement of the conditions 
for which the Veteran was service-
connected at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a 
claim for service connection for the 
Veteran's cause of death based on the 
previously service-connected disabilities; 
and (3) an explanation of the evidence and 
information required to substantiate a 
claim for the Veteran's cause of death 
claim based on a condition not yet 
service-connected.

2.  The RO/AMC is requested to obtain a VA 
medical opinion.  The claims folder should 
be made available to the specialist for 
review.  The VA medical professional 
should render an opinion as to whether it 
is at least as likely as not that the 
Veteran's phthisis bulbi of the left eye, 
caused or substantially contributed to his 
death-specifically whether it caused or 
worsened his fatal cancer.  All opinions 
expressed must be supported by complete 
rationale.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The appellant is free to submit 
any additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).



